            Case 3:20-cv-05631-TSZ-TLF Document 5 Filed 09/03/20 Page 1 of 4



1

2

3

4                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
5                                      AT TACOMA

6    MING FAI LEE,
                                                           Case No. C20-5631-TSZ-TLF
7                             Petitioner,
            v.                                             ORDER TO SHOW CAUSE
8
     JAMES KEY,
9
                              Respondent.
10

11          Petitioner Ming Fai Lee, a prisoner housed at Airway Heights Corrections Center,

12   filed a federal habeas petition under 28 U.S.C. § 2254. Dkt. 3. Having reviewed the

13   petition the Court finds that it appears the Court lacks jurisdiction to grant the relief

14   requested. Therefore, the Court directs petitioner to show cause, on or before October

15   5, 2020, why his claims should not be dismissed

16                                            Discussion

17          Under Rule 4 of the Rules Governing § 2254 cases, the Court is required to

18   perform a preliminary review of a habeas petition. The Court should dismiss a habeas

19   petition before the respondent is ordered to file a response, if it “plainly appears from

20   the petition and any attached exhibits that the petitioner is not entitled to relief in the

21   district court.” Rule 4 also applies to habeas petitions brought under § 2241. See

22   Rule1(b) of the Rules Governing Section 2254 cases (“The district court may apply any

23   and all of these rules to a habeas corpus petition not covered” by 28 U.S.C. § 2254.).

24

25

     ORDER TO SHOW CAUSE - 1
            Case 3:20-cv-05631-TSZ-TLF Document 5 Filed 09/03/20 Page 2 of 4



1    A.     Petitioner’s Claims

2           Petitioner contends he was convicted and sentenced in May 2019 in Jefferson

3    County Superior Court under case number 18-1-00075-16 of the crimes of Attempted

4    Rape of a Child, Commercial Sexual Abuse of a Minor, and Communicating with a

5    Minor for Immoral Purposes. Dkt. 3. He indicates he pled guilty and did not seek further

6    review by a higher state court or file any other petitions, applications or motions

7    concerning his judgment of conviction in state court. Id. He indicates his petition does

8    not concern his conviction but rather concerns 8 U.S.C. § 1229 immigration removal

9    proceedings. Id. He alleges violation of 8 U.S.C. § 1229 and his Fourteenth Amendment

10   Due Process rights on the grounds that “after conviction, I am subject to expeditious

11   removal proceedings which have not been afforded to date.” Id. He seeks a writ of

12   habeas corpus to “initiate removal proceedings under 8 U.S.C. § 1229 et seq.” Id. He

13   contends under 28 U.S.C. § 2341 and § 2348 “alien individual’s interests are affected by

14   removal proceedings.” Id. He states the Court has jurisdiction under 28 U.S.C. § 1407.

15   Id. As relief he asks that he be removed from the country so he can be deported back to

16   Hong Kong. Id.

17   B.     Lack of Jurisdiction

18          Generally, a state prisoner who wishes to challenge the legality of his conviction

19   or sentence must file a 28 U.S.C. § 2254 petition. McNeely v. Blanas, 336 F.3d 822,

20   824 n.1 (9th Cir. 2003). In general, if relief is sought under 28 U.S.C. § 2254, the Court

21   considers the merits of a habeas petition only if petitioner can show that his state

22   judgment and conviction violate his federal constitutional rights. 28 U.S.C. § 2254(d).

23   Here, petitioner acknowledges that he is in custody pursuant to a state court judgment

24

25

     ORDER TO SHOW CAUSE - 2
            Case 3:20-cv-05631-TSZ-TLF Document 5 Filed 09/03/20 Page 3 of 4



1    and conviction but specifically states that he is not challenging the validity of the state

2    court judgment and conviction but, rather, that he seeks to initiate removal proceedings

3    under 8 U.S.C. § 1229. Because petitioner is not challenging the legality of his state

4    court judgment or sentence in any way, it is not clear that it is proper for him to proceed

5    under 28 U.S.C. § 2254 in the first instance.

6           But even if petitioner could pursue habeas relief, 8 U.S.C. § 1252(g) specifically

7    strips the Court of jurisdiction to grant the relief petitioner requests. Petitioner seeks a

8    writ of habeas corpus to “initiate removal proceedings under 8 U.S.C. § 1229 et seq.”

9    But 8 U.S.C. § 1252(g) states, “[e]xcept as provided in this section, and notwithstanding

10   any other provision of law (statutory or nonstatutory), including section 2241 of Title 28,

11   or any other habeas corpus provision, and sections 1361 and 1651 of such title, no

12   court shall have jurisdiction to hear any cause or claim by or on behalf of any alien

13   arising from the decision or action by the Attorney General to commence proceedings,

14   adjudicate cases, or execute removal orders against any alien under this chapter.” 8

15   U.S.C. § 1252(g) (emphasis added).

16          The Ninth Circuit has specifically found that “[8 U.S.C.] § 1252(g), which removes

17   our jurisdiction over ‘decision[s] ... to commence proceedings’ […] include[s] not only a

18   decision in an individual case whether to commence, but also when to commence, a

19   proceeding. See Jimenez-Angeles v. Ashcroft, 291 F.3d 594, 599 (9th Cir. 2002);

20   Richards-Diaz v. Fasano, 233 F.3d 1160, 1165 (9th Cir. 2000) (“We are in no position to

21   review the timing of the Attorney General's decision to ‘commence proceedings.’”),

22   vacated on other grounds by Fasano v. Richards-Diaz, 533 U.S. 945, 121 S.Ct. 2584,

23   150 L.Ed.2d 745 (2001); see AADC, 525 U.S. at 487, 119 S.Ct. 936 (A “challenge to the

24

25

     ORDER TO SHOW CAUSE - 3
             Case 3:20-cv-05631-TSZ-TLF Document 5 Filed 09/03/20 Page 4 of 4



1    Attorney General's decision to ‘commence proceedings' ... falls squarely within §

2    1252(g).”).

3           Accordingly, it appears from the face of the petition that the Court lacks

4    jurisdiction to grant petitioner habeas relief. Petitioner is therefore directed to show

5    cause on or before October 5, 2020, why his petition should not be dismissed for lack

6    of jurisdiction.

7
            Dated this 3rd day of September, 2020.
8

9                                                      A
                                                       Theresa L. Fricke
10                                                     United States Magistrate Judge

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

     ORDER TO SHOW CAUSE - 4
